DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 4 (Currently Amended). The substrate processing device of claim 1, further comprising: a first transfer path connected to the first transfer port, wherein the gas in the first exhaust path and the second exhaust path is exhausted downward to the first transfer path through the first transfer port.
Drawings
The Examiner’s drawing objections are removed as a result of the July 1, 2021 amendment.
Allowable Subject Matter
Claims 1, 2, 4-16, and 18-20 are allowed.
The Examiner’s updated search confirms Shin (US 20170218515 A1) and Takahashi (US 20160111304 A1) as the closest cited prior art. See the Examiner’s April 5, 2021 office action for analysis thereunder. See the Examiner’s April 5, 2021 office action at pages 9-11 for reasons for allowance for individual claims. Futher, claims 4, 5, and 8 are allowable at least because the closest 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716